Citation Nr: 0010089	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include degenerative disc disease as secondary 
to the service-connected low back injury status post L4 to S1 
laminectomy and fusion.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include degenerative disc disease as secondary 
to the service-connected low back injury status post L4 to S1 
laminectomy and fusion.

3.  Entitlement to an increased disability evaluation for a 
postoperative left knee injury, currently evaluated as 0 
percent disabling.

4.  Entitlement to an increased disability evaluation for a 
low back injury status post L4 to S1 laminectomy and fusion, 
currently evaluated as 20 percent disabling.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served on active duty from 
April 1984 to May 1987 and from September 1988 to July 1990. 

This decision will address the issues of entitlement to 
service connection for a cervical spine disability and for a 
thoracic spine disability as well as entitlement to an 
increased evaluation for a low back disability.  The issue of 
entitlement to an increased evaluation for a left knee 
disability as well as further development on the well-
grounded service connection issues will be addressed in the 
remand that follows this decision.  Parker v. Brown, 7 Vet. 
App. 116 (1994); Holland v. Brown, 6 Vet. App. 443 (1994); 
Kellar v. Brown, 6 Vet. App. 157 (1994).  




FINDINGS OF FACT

1.  The veteran has presented a claim of service connection 
for a cervical spine disorder that is plausible, or 
meritorious on its own or capable of substantiation. 

2.  The veteran has presented a claim of service connection 
for a thoracic spine disorder that is plausible, or 
meritorious on its own or capable of substantiation. 

3.  All available evidence necessary for an equitable 
disposition of the issue for increased disability evaluation 
has been obtained by the RO.

4.  The veteran's low back disability is manifested by 
moderate limitation of lumbar spine motion, moderate 
recurrent attacks and muscle spasm, with no numbness and 
tingling in the lower extremities and objective evidence of 
absent right ankle jerk. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cervical spine disorder, to include degenerative disc 
disease as secondary to the service connected low back injury 
status post L4 to S1 laminectomy and fusion, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a thoracic spine disorder, to include degenerative disc 
disease as secondary to the service connected low back injury 
status post L4 to S1 laminectomy and fusion, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for an evaluation in excess of 20 percent 
for a low back injury status post L4 to S1 laminectomy and 
fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Butts v. Brown, 5 Vet. App. 532 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disorders of the Cervical and 
Thoracic Spine.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be allowed on a presumptive basis 
for certain diseases, such as arthritis, if they become 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

Furthermore, disabilities which are found to be proximately 
due to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1999).   
In this regard, service connection may not only be granted 
for a disorder found to be proximately due to or the result 
of a service connected disability, but also when it is shown 
that the claimed disorder has been aggravated by the service 
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, pursuant to 38 U.S.C.A. § 1110, 1131 (West 
1992), and 38 C.F.R. § 3.310(a) (1998), when aggravation of a 
veteran's nonservice connected disorder is proximately due to 
or the result of a service connected disability, such veteran 
shall be compensated for the degree of disability, but only 
that degree over and above the degree of disability existing 
prior to the aggravation. 38 C.F.R. § 3.322 (1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b). See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

With respect to the service medical records, these records 
contain a June 1990 Revised Physical Evaluation Board 
Proceedings (PEB) form noting the veteran had limitation of 
motion of the lumbar spine following surgical fusion of L4 
through S1 in April 1989, with spinal decompression and L4-5 
diskectomy.  However, neither this PEB form, nor the 
remaining of the service medical records contain any evidence 
that the veteran complained of or was treated for any 
problems of the cervical or thoracic spine.  

The post-service medical evidence includes an August 1990 and 
October 1991 VA examination forms, and records from the U.S. 
Air Force Medical Center at the Wright-Patterson Air Force 
Base dated from June 1991 to November 1991 describing the 
treatment the veteran received for problems with his lumbar 
spine, including pain and stiffness.  However, none of these 
records contain any evidence of cervical or thoracic spine 
symptomatology.

Medical records from Robert Bulas, M.D., and W. Wallace 
White, M.D., dated November 1997 show that an MRI of the 
veteran's spine revealed multilevel mid to lower thoracic 
spinal degenerative disc disease without evidence of upper 
thoracic spine disease, mild left paracentral spinal cord 
compression at T6-7 due to a left paracentral disc 
protrusion, and mild right paracentral cord impingement at 
T7-8 due to small mixed right paracentral disc protrusion.  
In addition, medical records from the Cincinnati VA Medical 
Center (VAMC) dated from January 1993 to December 1998 
describe the treatment the veteran received for various 
cervical spine problems, including anterior cervical 
decompression at C5-6 due to herniated nucleus pulposus.

A January 1998 VA spine examination report notes the veteran 
had herniation at C6-7 and T3-8, and that his degenerative 
disc disease of the thoracic spine was deemed to be a 
continuation of the same pathological process leading to the 
L4 to S-1 laminectomy.  More importantly, the report notes 
that it was the examiner's opinion that the veteran's new 
thoracic and cervical spine pain and vertebral disc pain were 
rationally and etiologically related to the development of 
his postoperative residuals of the L4-S1 laminectomy.  
However, a February 1999 VA joints examination report notes 
it was the examiner's opinion that the veteran's protruded 
discs over the thoracic and cervical areas "[w]ere note 
[sic] related to the injury he sustained to his back in 1988 
but they are due to the normal aging process of the 
individual since these conditions occurred several years 
after his injury occurred in the service."  

In this case, during the January 1999 appeal hearing at the 
RO, the veteran testified that his current cervical and 
thoracic spine problems began in 1986, but were first treated 
in 1993.  Also, he testified that these cervical and thoracic 
spine problems are related to his altered gait secondary to 
his service connected low back disability. 

Thus, after a review of the veteran's case, the Board finds 
that the evidence, as set forth above, provides a sufficient 
basis to establish claims that are plausible or capable of 
substantiation.  Specifically, the Board finds that the 
medical evidence found in the January 1998 VA spine 
examination report which relates the veteran's complaints to 
his service-connected low back disability, makes the 
veteran's claim of secondary service connection plausible.  

As such, the Board finds the veteran's claims of entitlement 
to service connection for cervical and thoracic spine 
disorders, to include degenerative disc disease as secondary 
to the service connected low back injury status post L4 to S1 
laminectomy and fusion, are well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  However, as the Board deems that 
additional development is necessary prior to final 
adjudication on the merits, the veteran's claims are remanded 
to the RO for such development.

II.  Entitlement to Increased Disability Evaluation.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal have been 
obtained.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Furthermore, with respect to musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999). The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating or the joint.  See 38 C.F.R. § 4.59 (1999).

In a January 1991 rating decision, the veteran was granted 
service connection and a 20 percent evaluation for the 
residuals of a low back injury, effective July 1990, under 
Diagnostic Code 5293.  Subsequently, in a May 1994 rating 
decision, such award was increased to a 40 percent effective 
July 1990, which was to be restored to a 20 percent 
evaluation effective October 1991.  At present, the veteran 
is seeking an increased disability evaluation, in excess of 
20 percent for his low back disability.

The relevant medical evidence includes medical records from 
the Walter Reed Army Medical Center dated from October 1990 
to November 1990 noting the veteran was being followed up for 
spinal fusion of L4-S1 with Steffe plate fixation for 
herniated nucleus pulposus and spinal stenosis.  And, medical 
records from the U.S. Air Force Medical Center at the Wright-
Patterson Air Force Base dated from June 1991 to November 
1991 describe the treatment the veteran received for low back 
pain deemed to be possibly secondary to sciatica.

In addition, the relevant evidence shows that, in October 
1991, the veteran was examined by VA for his low back 
disability.  Such examination revealed he complained of pain 
in his lower lumbar spine, and shooting pain down his left 
leg.  Upon neurological examination, he had a slight limp, 
but no other gait abnormality or evidence of muscular 
atrophy.  No sensory loss was present, his deep tendon 
reflexes were symmetric, and no evidence suggesting active 
radiculopathy was found at that time.  Upon physical 
examination, he complained of limitation of motion in all 
directions due to pain, but the examiner was unable to 
identify involuntary muscle spasm.  However, he had a 
positive straight leg raising test in the seated position at 
about 80 degrees on the left, but when performed in the 
standard manner he had pain at 20 degrees.  He was deemed to 
have persistent low back pain following laminectomy without 
evidence of active radiculopathy.  Furthermore, his low back 
range of motion was limited to 80 degrees of flexion, 30 
degrees of extension, 30 degrees of rotation to the left and 
right, and 30 degrees of lateral flexion to the left and 
right.  And, upon x-ray examination, he presented evidence of 
bony effusion at the apophyseal joints at L4, L5 and S1; 
narrowing of the disc space at L4-5 and L5-S1 with narrowing 
of the bony neural canal in the sagittal plane; and small 
osteophytes at L3 and L4.  No spondylolisthesis was noted, 
but there was evidence of straightening of the normal 
lordotic curvature of the lumbar spine.

Moreover, in January 1998, the veteran was again examined by 
VA and, at that time, he complained of stiffness, 
fatigability, and lack of endurance of his back without 
weakness.  He also reported flare ups about every other 
month, lasting two to three days, and that his precipitating 
causes were building, bending, and putting pressure on his 
back while sitting.  His prior laminectomy was deemed to 
affect his daily activities by reducing his ability to lift 
and bend.  The veteran further reported that during flare ups 
his lumbar spine developed pain at 45 degrees of flexion 
during flares, and his rotations ability reduced to 0 
degrees.  No objective evidence of painful motion was noted 
upon physical examination and not postural abnormalities were 
identified; however, the musculature of his back had diffuse, 
paraspinal, moderate spasms.  He was deemed to have a normal 
range of motion of the lumbar spine. 

Lastly, the veteran was examined by VA in February 1999, and 
at that time he continued to complain of some back pain on 
certain movements and on increased activities.  His range of 
motion was limited to 60 degrees of forward flexion, and 5 
degrees of hyperextension, and 10 degrees of lateral flexion 
to the left and right, all movements with some pain.  
Straight leg raise test was bilaterally normal, and his 
reflexes and sensory functions of the lower extremities were 
normal. 

The veteran's service-connected lumbar spine disability has 
been rated at a 20 percent level under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under that code, a 20 percent rating 
is warranted for intervertebral disc syndrome that is 
moderate in degree with recurring attacks. A 40 percent 
rating is warranted for severe intervertebral disc syndrome 
with recurring attacks and little intermittent relief.

Impairment of the lumbar spine may also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5292, for impairment 
involving limitation of motion of the lumbar spine.  Under 
that code, evidence of a moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Evidence of 
severe limitation of motion warrants a 40 percent evaluation.  
Impairment of the lumbar spine may also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral strain. 
This code provides that a lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is warranted.  For a severe lumbosacral strain, 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted. 38 C.F.R. § 4.71a.

However, the Board finds that the evidence as noted above 
represents that no more than moderate recurring attacks are 
produced by the disorder. There is no showing of severe 
attacks or neurological symptoms, with intermittent relief.  
Indeed, no objective evidence of severe sensory difficulties, 
etc. has been clinically documented. Therefore, the criteria 
for a higher evaluation under Diagnostic Code 5293 have not 
been met. The evidence reveals limitation of motion of the 
lumbar spine as evidenced by a finding of flexion limited to 
60 degrees. However this is no more than slight and in no way 
approximates the criteria required for severe limitation of 
motion which would warrant a 40 percent evaluation under 
Diagnostic Code 5292.  Therefore, an increase under 
Diagnostic Code 5292 is not warranted. Nor is there evidence 
of a severe back strain, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, which is the criteria for 
a 40 percent evaluation under Diagnostic Code 5295.

The Board has carefully reviewed the medical evidence 
pertinent to the case, and notes that the veteran has 
reported low back pain upon certain motions, and flare ups 
about every other months, lasting two to three days.  
However, the Board also notes that that the two most recent 
VA examinations collectively only show a reduction in the 
veteran's ability to perform certain movements, such as 
lifting and bending.  In addition, although there is evidence 
of decrease range of motion due to pain and diffuse 
paraspinal moderate muscle spasms, there is no evidence of 
other neurological findings suggestive of a greater degree of 
impairment than that contemplated by the current rating.  
Further, while the veteran did report the existence of some 
recurrent symptomatology, it does appear that there is some 
intermittent relief.  As noted above, both the 20 percent and 
40 percent ratings under Diagnostic Code 5293 require 
recurring attacks of intervertebral disc syndrome.  However, 
the 20 percent evaluation requires moderate symptomatology 
and the 40 percent evaluation requires severe symptomatology 
with intermittent relief.  The Board notes that while the 
veteran has reported the presence of low back pain on a daily 
basis, he has only reported severe symptomatology or flare 
ups about every other month.  As well, the objective evidence 
of record is simply not consistent with disc disease that is 
severe in degree.  Neither the 1998 nor the 1999 examinations 
showed, other than diffused paraspinal moderate spasms, as 
per the 1998 VA examination, severe recurring attacks with 
intermittent relief.  Thus, while the Board finds credible 
the veteran's statements regarding the fact that he continues 
to experience symptomatology relating to his low back, the 
objective evidence of record does not indicate that the 
demonstrated symptomatology is of a greater degree than 
contemplated by the current evaluation.  The Board finds that 
the minimal symptoms shown on repeat examination, when 
considered with the veteran's description of his current 
symptomatology, are at most indicative of a moderate degree 
of impairment.  As such, the Board finds the veteran's low 
back disability is not productive of recurrent attacks of 
severe intervertebral disc disease with intermittent relief.   
Thus the Board find that there is no additional functional 
impairment due to flare-ups, fatigability, incoordination and 
pain on movement such that would warrant a higher evaluation 
under either Diagnostic Code 5293 or under another related 
diagnostic code.  DeLuca v. Brown, 8 Vet.App. 202 (1995). 



C.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of The Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
although the veteran has reported that his low back 
disability caused pain and discomfort on a daily basis, he 
has provided no persuasive evidence which indicates that the 
disability under consideration has actually caused marked 
interference with employment or the need for frequent periods 
of hospitalization, or have otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to service connection for a cervical 
spine disorder, to include degenerative disc disease as 
secondary to the service connected low back injury status 
post L4 to S1 laminectomy and fusion, is well grounded; the 
appeal is granted to this extent only.

The claim of entitlement to service connection for a thoracic 
spine disorder, to include degenerative disc disease as 
secondary to the service connected low back injury status 
post L4 to S1 laminectomy and fusion, is well grounded; the 
appeal is granted to this extent only.

An evaluation in excess of 20 percent for a low back injury 
status post L4 to S1 laminectomy and fusion is denied.



REMAND

Having found that the veteran's claims of service connection 
for cervical and thoracic spine disorders are well grounded, 
the Board next must determine whether the duty to assist has 
been met by the Board before reaching the merits of the 
veteran's claims.  See 38 U.S.C.A. § 5107(a).  Based on a 
review of the record, however, the Board finds that further 
development of the veteran's claims are necessary prior to 
final adjudication and that the claims must be remanded to 
the RO for such development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

In this case, in statements made during his VA examinations 
and during the January 1997 appeal hearing, the veteran noted 
that since his discharge from service he received treatment 
for his cervical and thoracic spine disorders from Dr. 
Fererre, Dr. Tom Burger from the Mayfield Spine Clinic of 
Cincinnati, Christ Associates, Dr. Amy Huvermill, and Dr. 
Lawrence Nekoff.  However, it does not appear that these 
treatment records are contained in the claims folder.  As the 
Board deems that such records are necessary for appellate 
review, the RO should ascertain whether such records exist 
and, if so, incorporate them into the veteran's file. 

In addition, the veteran has noted he was treated by Nola 
Lother at the Pain Management division of a VA Medical 
Facility, and at a VA Emergency Room in 1993.  However, the 
present record neither contains these treatment records, nor 
contains any evidence that the RO has attempted to obtain 
such records.  In this regard, in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
knowledge of documents generated by VA medical facilities 
even if the said records were not physically part of the 
claims file.  In a precedent opinion, the VA General Counsel 
held that when a decision is entered on or after July 21, 
1992, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  The date July 21, 1992, was chosen as that was 
the date the Court announced the constructive knowledge rule 
in Bell.  See VAOPGCPREC 12-95.  As such, the RO should 
attempt to obtain the veteran's VA treatment records above 
mentioned. 

Furthermore, the law is clear that, after a claim is 
determined to be well grounded, the veteran may be considered 
for a VA examination, pursuant to 38 C.F.R. § 3.326 (1999); 
see Slater v. Brown, 9 Vet. App. 240, 244 (1996).  In this 
respect, the Board finds that, given that the current record 
lacks the above mentioned private and VA medical records, it 
is not satisfied that a medical opinion regarding the 
etiology of the veteran's cervical and thoracic spine 
disorders, which is based on a review of all of the relevant 
and available evidence, has been obtained/submitted.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, because the veteran has presented evidence in 
this case, with a possible nexus between his current cervical 
and thoracic spine disorders, and his military service, and 
in order to afford the veteran due process of law, additional 
development of the record is necessary prior to a review of 
the merits of the veteran's claims.  

As to the left knee disability, the Board notes that recent 
VA examinations have not included X-rays of the left knee.  
The most recent X-ray report on file is dated in 1991 and 
indicates that the lateral view was almost an oblique view 
and thus the joint space could not be optimally evaluated.  
The veteran's left knee disability is rated under Diagnostic 
Code 5227. 

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved. When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The veteran's disability is rated based on the degree of 
instability of the knee.  In Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  In a precedent opinion dated August 14, 
1998, the Acting General Counsel of the VA clarified that 
separate evaluations could be assigned under both the 
provisions 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 and 
Diagnostic Code 5257 for a knee disability encompassing an 
arthritic disorder. VAOPGPREC 9-98 (Aug. 14, 1998).

The Court has held that:

Read together, DC 5003-5010, and § 4.59 thus state that 
painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003-
5010, even though there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). See 
also Hicks v. Brown, 8 Vet. App. 417 (1995).  Thus a 
determination by X-ray as to whether the veteran has 
arthritis of the left knee is necessary in adjudicating this 
claim.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).
Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and obtain more detailed information 
with respect to the specific locations 
and dates of treatment/evaluation for 
his cervical and thoracic spine 
disorders at the VA Emergency Room, and 
at the VA Pain Management division by 
Nola Lother.  Subsequently, the RO 
should attempt to obtain such VA 
treatment/evaluation records.  If the 
search for these records has negative 
results, the claims file must be 
properly documented with information 
obtained from the VA facilities 
indicating that these records were not 
available.

2.  The RO should ask the veteran to 
complete VA Forms 21-4142 (Authorization 
for the Release of Information) 
regarding his treatment by Dr. Fererre, 
Dr. Tom Burger from the Mayfield Spine 
Clinic of Cincinnati, Christ Associates, 
Dr. Amy Huvermill, and Dr. Lawrence 
Nekoff.  Once the necessary 
authorizations are received from the 
veteran, the RO should contact these 
health care providers, and request that 
they submit copies of all records 
regarding the veteran's treatment for 
his cervical and thoracic spine 
disorders.  All records subsequently 
received should be made a permanent part 
of the appellate record.  Conversely, if 
the response from any of the 
aforementioned health care providers is 
negative, documentation to that effect 
should be placed in the veteran's claims 
folder. 


3.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected left knee 
disability.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the examiner 
should note if there is any instability.  
If so, the examiner must indicate the 
degree of instability demonstrated.  The 
examiner is requested to completely 
review the claims folder prior to the 
examination.  A complete rationale for 
all opinions and conclusions expressed 
should be given.  

The orthopedic examiner should also 
determine the nature, extent and etiology 
of the veteran's currently present 
cervical and thoracic spine disorders.  
All indicated studies should be 
performed, and the claims folder must be 
made available to the examiner for 
review.  Based upon the examination 
results, a review of the claims folder, 
and consideration of the veteran's 
medical history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
cervical and/or thoracic spine disorders 
are related to any in-service 
symptomatology, any service-connected 
disability, or otherwise to his period of 
service.  In addition, the examiner 
should indicate whether the veteran's 
cervical spine and/or thoracic spine 
disabilities are aggravated by the 
service-connected low back disability, 
and if so, to what degree.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed. 

4. After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  
 
5.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.  In deciding these 
claims, the RO should consider the 
findings in  VAOPGPREC 9-98, and 
Lichtenfels v. Derwinski, on the 
increased evaluation issue, as well as in 
Allen v. Brown, on the service connection 
issues.  In making its determination, the 
RO should review all the relevant 
evidence in the claims file.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is notified.


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 



